Exhibit 10.18

 

   CONTINUING SECURITY AGREEMENT WELLS FARGO    RIGHTS TO PAYMENT AND INVENTORY

 

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
LaCrosse Footwear, Inc., or any of them (“Debtor”), hereby grants and transfers
to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a security interest in all
accounts, deposit accounts, chattel paper (whether electronic or tangible),
instruments, promissory notes, documents, general intangibles, payment
intangibles, software, letter of credit rights, health-care insurance
receivables and other rights to payment (collectively called “Rights to
Payments”), now existing or at any time hereafter, and prior to the termination
hereof, arising (whether they arise from the sale, lease or other disposition of
inventory or from performance of contracts for service, manufacture,
construction, repair or otherwise or from any other source whatsoever),
including all securities, guaranties, warranties, indemnity agreements,
insurance policies, supporting obligations and other agreements pertaining to
the same or the property described therein, and in all goods returned by or
repossessed from Debtor’s customers, together with a security interest in all
inventory, goods held for sale or lease or to be furnished under contracts for
service, goods so leased or furnished, raw materials, component parts and
embedded software, work in process or materials used or consumed in Debtor’s
business and all warehouse receipts, bills of lading and other documents
evidencing goods owned or acquired by Debtor, and all goods covered thereby, now
or at any time hereafter, and prior to the termination hereof, owned or acquired
by Debtor, wherever located, and all products thereof (collectively called
“Inventory”), whether in the possession of Debtor, warehousemen, bailees or any
other person, or in process of delivery and whether located at Debtor’s places
of business or elsewhere (with all Rights to Payment and Inventory referred to
herein collectively as the “Collateral”), excluding all Excluded Collateral as
defined below, together with whatever is receivable or received when any of the
Collateral or proceeds thereof are sold, leased, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including without limitation, all Rights to Payment, including returned
premiums, with respect to any insurance relating to any of the foregoing, and
all Rights to Payment with respect to any claim or cause of action affecting or
relating to any of the foregoing (hereinafter called “Proceeds”). As used herein
“Excluded Collateral” means (i) all “Intent to Use” applications for trademark
or service mark registrations filed pursuant to Section 1(b) of the Lanham Act,
and all goodwill associated therewith and all other assets, rights and interests
that uniquely reflect or embody such goodwill (each, a “Lanham Act
Application”), unless and until an Amendment to Allege Use or a Statement of Use
under Section 1(c) and 1(d) of said Act has been filed with respect to this
Agreement; and (ii) contracts with the United States Government or any political
subdivision thereof for which any necessary consent for the security interest
granted hereunder has not been obtained from the United States Government or
such subdivision under 31 U.S.C. §3727 and 41 U.S.C. §15, and the regulations in
effect thereunder, and accounts generated under such contracts.

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank;
(b) all obligations of Debtor and rights of Bank under this Agreement; and
(c) all present and future obligations of Debtor to Bank of other kinds. The
word “Indebtedness” is used herein in its most comprehensive sense and includes
any and all advances, debts, obligations and liabilities of Debtor, or any of
them, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Debtor may
be liable individually or jointly, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, under the Third Amended and Restated Credit
Agreement of even date herewith between Debtor and Bank, as amended, renewed or
restated from time to time (the “Credit Agreement”), including without
limitation, the payment of all Indebtedness of Debtor to Bank, and the
termination of all commitments of Bank to extend credit to Debtor under the
Credit Agreement existing at the time Bank receives written notice from Debtor
of the termination of this Agreement.

4. OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder. Any
money received by Bank in respect of the Collateral may be deposited, at Bank’s
option, into a non-interest bearing account over which Debtor shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder,
subject, however, to the terms of the Credit Agreement regarding the use of
insurance proceeds, and the right of Debtor to retain and use proceeds of the
sale of inventory in the ordinary course of business when an Event of Default
does not exist.

 

Page 1



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank that:
(a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and Proceeds, except security
deposits (and interest thereon), goods in transit or that are temporarily in the
possession of repairmen, product testing services, or potential buyers or
vendors as samples, or goods in storage in the ordinary course of business, or
warehouse receipts, bills of sale, bills of lading and other documents,
instruments or money in the ordinary course of business; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds;
(d) all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby, or Permitted Encumbrances, as defined
in the Credit Agreement or as otherwise agreed to by Bank, or heretofore
disclosed by Debtor to Bank, in writing; (e) all statements contained herein
and, where applicable, in the Collateral are true and complete in all material
respects; and (f) no financing statement covering any of the Collateral or
Proceeds, and naming any secured party other than Bank, is on file in any public
office; (g) to the extent that Collateral consists of particular Rights to
Payment in excess of $100,000.00, all persons appearing to be obligated on these
particular items of Collateral and Proceeds have authority and capacity to
contract and are bound as they appear to be, all property subject to chattel
paper has been properly registered and filed in compliance with law and to
perfect the interest of Debtor in such property, and all such Collateral and
Proceeds comply with all applicable laws concerning form, content and manner of
preparation and execution, including where applicable Federal Reserve Regulation
Z and any State consumer credit laws.

6. COVENANTS OF DEBTOR.

6.1 Debtor agrees in general: (a) to pay Indebtedness secured hereby when due;
(b) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto, except to the extent
caused by Bank after taking possession or control thereof; (c) to permit Bank to
exercise its powers; (d) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (e) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (f) not to
change the places where Debtor keeps any Collateral (except security deposits
(and interest thereon), goods in transit, goods that are temporarily in the
possession of repairmen, product testing services, or potential buyers or
vendors as samples, or goods in storage in the ordinary course of business, or
warehouse receipts, bills of sale, bills of lading and other documents,
instruments or money in the ordinary course of business) or Debtor’s records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Debtor is moving same; and (g) to cooperate with Bank in
perfecting all security interests granted herein as required in the Credit
Agreement and in obtaining such agreements from third parties as Bank deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.

6.2 Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank’s security interest in Collateral and
Proceeds; (b) to insure Inventory and, where applicable, Rights to Payment with
Bank named as a loss payee as its interest may appear, in form, substance and
amounts, under agreements, against risks and liabilities, and with insurance
companies satisfactory to Bank; (c) not to use any Inventory for any unlawful
purpose or in any way that would void any insurance required to be carried in
connection therewith; (d) not to remove Inventory (other than goods in transit,
goods that are temporarily in the possession of repairmen, product testing
services, or potential buyers or vendors as samples, or goods in storage in the
ordinary course of business) from Debtor’s premises, except (A) for deliveries
to buyers in the ordinary course of Debtor’s business, and deliveries of
damaged, obsolete, surplus or worn-out property, and (B) Collateral which
consists of mobile goods as defined in the Oregon Uniform Commercial Code, in
which case Debtor agrees not to remove or permit the removal of such Collateral
from its state of domicile for a period in excess of thirty (30) calendar days;
(e) to pay when due all license fees, registration fees and other charges in
connection with any Collateral (f) not to permit any security interest in or
lien on the Collateral or Proceeds, including without limitation, liens arising
from the storage of Inventory, except in favor of Bank or as set forth in the
Credit Agreement, or Permitted Encumbrances; (g) not to sell, hypothecate or
otherwise dispose of, nor permit the transfer by operation of law of, any of the
Collateral or Proceeds or any interest therein, except sales of inventory to
buyers in the ordinary course of Debtor’s business, sales of damaged obsolete,
surplus, or worn-out property, or as otherwise permitted herein or in the Credit
Agreement; (h) to furnish reports to Bank of all

 

Page 2



--------------------------------------------------------------------------------

acquisitions, returns, sales and other dispositions of the Inventory in such
form and detail and at such times as Bank may require; (i) to permit Bank to
inspect the Collateral at any time; (j) to keep, in accordance with generally
accepted accounting principles, complete and accurate records regarding all
Collateral and Proceeds, and to permit Bank to inspect the same and make copies
thereof at any reasonable time; (k) if requested by Bank during the continuance
of an Event of Default, to receive and use reasonable diligence to collect
Rights to Payment and Proceeds, in trust and as the property of Bank, and to
immediately endorse as appropriate and deliver such Rights to Payment and
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (l) not to commingle
Rights to Payment, Proceeds or collections thereunder with other property;
(m) to give only normal allowances and credits and to advise Bank thereof
immediately in writing if they affect any Rights to Payment or Proceeds in any
material respect; (n) on demand, to deliver to Bank returned property resulting
from, or payment equal to, such allowances or credits on any Rights to Payment
or Proceeds or to execute such documents and do such other things as Bank may
reasonably request for the purpose of perfecting, preserving and enforcing its
security interest in such returned property; (o) from time to time, when
requested by Bank, to prepare and deliver a schedule of all Collateral and
Proceeds subject to this Agreement and to assign in writing and deliver to Bank
all accounts, contracts, leases and other chattel paper, instruments, documents
and other evidences thereof; (p) in the event Bank elects to receive payments of
Rights to Payment or Proceeds hereunder during the continuance of an Event of
Default, to pay all expenses incurred by Bank in connection therewith, including
expenses of accounting, correspondence, collection efforts, reporting to account
or contract debtors, filing, recording, record keeping and expenses incidental
thereto; and (q) to provide any service and do any other acts which may be
necessary to maintain, preserve and protect all Collateral and, as appropriate
and applicable, to keep all Collateral in good and saleable condition in
accordance with the standards and practices adhered to generally by users and
manufacturers of like property, including with respect to defective and returned
products (which may be repaired or disposed of in any lawful manner) and to keep
all Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims, subject to offsets in the ordinary course of business for
defective inventory.

7. POWERS OF BANK. Debtor appoints Bank its true attorney-in-fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them, if Debtor is in default: (a) to
perform any obligation of Debtor hereunder in Debtor’s name or otherwise; (b) to
give notice to account debtors or others of Bank’s rights in the Collateral and
Proceeds, to enforce or forebear from enforcing the same and make extension or
modification agreements with respect thereto; (c) to release persons liable on
Collateral or Proceeds and to give receipts and acquittances and compromise
disputes in connection therewith; (d) to release or substitute security; (e) to
resort to security in any order; (f) to prepare, execute, file, record or
deliver notes, assignments, schedules, designation statements, financing
statements, continuation statements, termination statements, statements of
assignment, applications for registration or like papers to perfect, preserve or
release Bank’s interest in the Collateral and Proceeds; (g) to receive, open and
read mail addressed to Debtor, and promptly deliver the originals thereof (or,
if the mail consists of collateral or Proceeds, copies) to Debtor; (h) to take
cash, instruments for the payment of money and other property to which Bank is
entitled; (i) to verify facts concerning the Collateral and Proceeds by inquiry
of obligors thereon, or otherwise, in its own name or a fictitious name; (j) to
endorse, collect, deliver and receive payment under instruments for the payment
of money constituting or relating to Proceeds; (k) to prepare, adjust, execute,
deliver and receive payment under insurance claims, and to collect and receive
payment of and endorse any instrument in payment of loss or returned premiums or
any other insurance refund or return, and to apply such amounts received by
Bank, at Bank’s sole option, toward repayment of the Indebtedness secured
hererby or replacement of the Collateral; (l) to exercise all rights, powers and
remedies which Debtor would have, but for this Agreement, with respect to all
Collateral and Proceeds subject hereto; (m) to enter onto Debtor’s premises in
inspecting the Collateral; (n) to make withdrawals from and to close deposit
accounts or other accounts with any financial institution, wherever located,
into which Proceeds may have been deposited, and to apply funds so withdrawn to
payment of the Indebtedness secured hereby; (o) to preserve or release the
interest evidenced by chattel paper to which Bank is entitled hereunder and to
endorse and deliver any evidence of title incidental thereto; and (p) to do all
acts and things and execute all documents in the name of Debtor or otherwise,
deemed by Bank as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder.

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay or secure by bond (or contest in good faith, provided adequate reserves are
made therefor and no enforcement proceedings against any Collateral has been
instituted that are not stayed or dismissed within sixty days thereafter), prior
to delinquency, all insurance premiums, taxes, charges, liens and assessments
against the Collateral and Proceeds, and upon the failure of Debtor to do so,
Bank at its option may pay any of them and shall be the sole judge

 

Page 3



--------------------------------------------------------------------------------

of the legality or validity thereof and the amount necessary to discharge the
same. Any such payments made by Bank shall be obligations of Debtor to Bank, due
and payable immediately upon demand, together with interest at the rate in
Section 15 of this Agreement, and shall be secured by the Collateral and
Proceeds, subject to all terms and conditions of this Agreement.

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any Event of Default under the
Credit Agreement; (b) any default in the payment or performance of any
obligation, or any defined event of default, under (i) any contract or
instrument evidencing any Indebtedness secured hereby, or (ii) any other
agreement between Debtor and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness secured
hereby; (c) any material representation or warranty made by Debtor herein shall
prove to be incorrect, false or misleading in any material respect when made;
(d) Debtor shall fail to observe or perform any obligation or agreement
contained herein; (e) any material impairment of the rights of Bank in any
Collateral or Proceeds or any attachment or like levy on any property of Debtor;
and (f) Bank, in good faith, believes that $2,000,000.00 or more of the
Collateral and/or Proceeds to be in danger of misuse, dissipation, commingling,
loss, theft, damage or destruction, or otherwise in jeopardy or unsatisfactory
in character or value. As used in this Section 9, “material impairment” means
having an adverse effect of at least $2,000,000.00.

10. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the
right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the Oregon Uniform Commercial Code
or otherwise provided bylaw, including without limitation, the right (a) to
contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent or approval of any kind by Bank
of any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other dispositions, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions.

While an Event of Default exists: (a) Debtor will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds;
(b) Debtor will not dispose of any Collateral or Proceeds except on terms
approved by Bank or that fulfill contracts of sale previously entered into in
the ordinary course of business; (c) at Bank’s request, Debtor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Bank at a reasonably convenient place designated by Bank; and (d) Bank may,
without notice to Debtor, enter onto Debtor’s premises and take possession of
the Collateral. With respect to any sale by Bank of any Collateral subject to
this Agreement, Debtor hereby expressly grants to Bank the right to sell such
Collateral using any or all of Debtor’s trademarks, trade names, trade name
rights and/or proprietary labels or marks. Debtor further agrees that Bank shall
have no obligation to process or prepare any Collateral for sale or other
disposition.

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness secured hereby in such order of
application as Bank may from time to time elect. Upon the transfer of all or any
part of the Indebtedness secured hereby (which shall be subject to the terms of
the Credit Agreement), Bank may transfer all or any part of the Collateral or
Proceeds and shall be fully discharged thereafter from all liability and
responsibility with respect to any of the foregoing so transferred, and the
transferee shall be vested with all rights and powers of Bank hereunder with
respect to any of the foregoing so transferred; but with respect to any
Collateral or Proceeds not so transferred Bank shall retain all rights, powers,
privileges and remedies herein given.

 

Page 4



--------------------------------------------------------------------------------

12. STATUTE OF LIMITATIONS. Until all Indebtedness secured hereby shall have
been paid in full and all commitments by Bank to extend credit to Debtor have
been terminated, the power of sale or other disposition and all other rights,
powers, privileges and remedies granted to Bank hereunder shall continue to
exist and may be exercised by Bank at any time and from time to time
irrespective of the fact that the Indebtedness or any part thereof may have
become barred by any statute of limitations, or that the personal liability of
Debtor may have ceased, unless such liability shall have ceased due to the
payment in full of all Indebtedness secured hereunder.

13. MISCELLANEOUS. Debtor hereby waives any right to require Bank to (i) proceed
against Debtor or any other person, (ii) marshal assets or proceed against or
exhaust any security from Debtor or any other person, (iii) perform any
obligation of Debtor with respect to any Collateral or Proceeds, and (d) make
any presentment or demand, or give any notice of nonpayment or nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any Collateral or Proceeds. After the occurrence and during the existence of any
Event of Default, Debtor further waives any right to direct the application of
payments or security for any Indebtedness of Debtor or indebtedness of customers
of Debtor.

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows:
(a) if personally delivered, upon delivery; (b) if sent by mail, upon the
earlier of the date of receipt or 3 days after deposit in the U. S. mail, first
class and postage prepaid; and (c) if sent by telecopy, upon receipt.

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the perfection and preservation of the Collateral or
Bank’s interest therein, and (b) the realization, enforcement and exercise of
any right, power, privilege or remedy conferred by this Agreement, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto. All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to time.

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

17. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

18. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.

19. DEFINED TERMS. Terms used in this Agreement which are defined in the Credit
Agreement or the Line of Credit Note shall have the same meaning herein that
they are given therein.

Debtor warrants that Debtor is an organization registered under the laws of
Wisconsin.

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 17634 NE Airport Way, Portland,
OR 97230

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: 12021 NE Airport Way, Suite B,
Portland OR 97220; 18201 NE Portal Way, Portland, OR 97230; 5312 NE 148th
Avenue, Portland, OR 97230-3438; 5352 Performance Way, Whitestown, IN 46075; and
17634 NE Airport Way, Portland, OR 97230. Debtor sells inventory in the ordinary
course of business to LaCrosse Denmark, which stores it at Niels Ebbesens Vej 19
DK-1911 Frederiksberg, Denmark or at Scan Global

 

Page 5



--------------------------------------------------------------------------------

Logistics, True Mollevej 1,8381 Tilst, Denmark, or in transit, and which ships
inventory under customary sale and shipping terms to its customers, and to
vendors as samples, and which disposes of defective or out of date inventory in
the ordinary course of business.

IN WITNESS WHEREOF, this Agreement has been duly executed as of December 22,
2011.

 

LaCrosse Footwear, Inc. By:  

/s/ David P. Carlson

  David P. Carlson, Executive Vice President/Chief Financial Officer By:  

/s/ Joseph P. Schneider

  Joseph P. Schneider, President/Chief Executive Officer

 

Page 6